DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-10 and 12-18 have been considered but are moot in view of a new grounds of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1-2, 4-7, 9-10, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMENTO et al (2018/0343488) in view of HANEY (2014/0148135) and further in view of DURY et al (2017/0006322) and further in view of SAKAI et al (2009/0133071).
	As to claims 1-2, 4-6, AMENTO discloses providing streaming video from mobile computing nodes and further discloses a method of fast accessing videos associated with users (Contacts, subscribers or users within a location(s)) followed by a first user (figs.1-5C) the method comprising:
	Server, Controller or Mobile Computing Node(s) (MCN(s) or Contacts), includes at least a processor and memory configured for storing at least one program, executed on the at least one processor (fgs.1-8, [0027-0030] and [0083]), causing the processor for:
               Determining the users whom the first user has followed via the users’ identify accounts in a networking community, wherein the video networking community comprises a plurality of users, the first user and the users followed by the first user are among the plurality of users ((figs.1-6, [0003], [0056-0057], [0082-0089] and [0093-0095]), note selection mode window enables selection or filtering of users or contacts within a geographic locations, where the networking community comprises users or other entities within locations; the MCN(s) configures its display to selects or filters users or contacts within a geographic locations and follows that filtered list to request/receive specific video(s), where the networking community comprises users or other entities within locations;
	Automatically receiving, by a terminal associated with the first user, data indicating that at least some of the users followed by the first user have updated videos, wherein the terminal comprises a first interface, the first interface is a follow page interface, the follow page interface comprises an area of presenting a first video uploaded by one of the users followed by the first user, and the follow page further comprises a profile (picture) of the users followed by the user ([0056-0057], [0082-0089-selects contacts, users] and [0093-0095]) an inquiry message (IM) that hold various configuration information necessary for video streaming between MCNs is broadcast to various MCNs; any MCN that can satisfy the requested video, uses the IM to generate presentation data; CD or MCN may also be Server and can create a request for streaming video from one or more MCDs where the requestor receives presentation data or UI (figs.5B-C) that includes the user(s) having a video updated from followed users (recent or current “update” video); the server or controller (MCN) selects a particular MCD of the MCNs or two or more MCNs, creates a container to receive the video streams including processing or filtering to satisfy the parameters or requirements of the requester; Selecting contacts generates additional UIs of contacts, users, vehicles within the geographically locations. 
generating a presentation bar based on the received data and displaying the presentation bar overlaid on the first interface (figs.5B-5C, [0085-0095], Descriptions, listings, Clips, thumbnails, menu, etc. and other menu options not shown, may be area window selection), wherein the presentation bar comprises profile information (pictures) of the at least some of the users followed by the first user, and the profile pictures are arranged in the presentation bar in order of time of updating the videos by corresponding users among the users followed by the first user (Description, Clip, thumbnail, video, etc.); and displaying a second interface in response to receiving a selection of a profile picture among the profile pictures presented in the presentation bar, wherein the second interface presents a second video associated with a user corresponding to the selected profile picture (Specific Input: tapping, clicking, selecting, that indicates the choice of action [[0040]) on any video access entrance in the entrance presentation bar, a video play page corresponding to the preset operation ([0002-0006], [0009-0012], [0023-0025], [0037-0041] and [0047-0049]), note the controller can identify one or more MCNs that can provide the requested video (recent or current “update”), and compile a list for presentation to the requestor (MCN or CD) , and initiate delivery of a live video stream to the requestor (MCN or CD) via the server or controller, which initiates a data session with the requester; the presentation description “entrance presentation bar” includes plurality of thumbnails that represents MCNs that can satisfy the requested video stream and based on the user’s operation associated with the selected thumbnail a video stream corresponding to the selected thumbnail is played; the server analyzes responses received and responsive to specific input selections; the server or controller (MCN) selects a particular MCD of the MCNs or two or more MCNs, creates a container to receive the video streams including processing or filtering to satisfy the parameters or requirements of the requester.
                AMENTO further discloses providing various display options and including selecting contact(s) (see fig.5A), BUT silent as to providing user options to select group(s) of users associated the group within a network community, that the user follows to receive updates of information.
	However, in the same field of endeavor, HANEY discloses location sharing and tracking using mobile phones and further provides an account associated with groups or members that a user may be linked to share updates or information associated the group within a network community (figs.1-40, [0062-0063], [0095-0103], [0140] and [0157-0163]).

	AMENTO as modified by HANEY further appears silent as to where the presentation data being a bar comprises profile pictures of the at least some of the users followed by the first user, and the profile pictures are arranged in the presentation bar in order of time of updating the videos by corresponding users among the users followed by the first user and displaying a second interface in response to receiving a selection of a profile picture among the profile pictures presented in the presentation bar, wherein the second interface presents a second video associated with a user corresponding to the selected profile picture and the profile picture of the long video access entrance is discriminated from the profile picture of the live broadcast based on a preset configurations and further silent as to obtaining and sending a video refresh request, wherein the video refresh request is generated based on the user’s dropdown operation on the current terminal interface, for indicating acquisition of the entrance presentation data.
	However, in the same field of endeavor, DURY discloses participant rewards in a spectating system and further discloses generating presentation bar that includes profile picture of users or players and further incorporates various additional enhancement to facilitate various operations, and includes live broadcast in the form of profile picture of the description presentation bar (figs.6A-7B, 12, 14, 18, 21, [0054], [0073-0077], [0185-0187], [0191-0197]), including obtaining and sending a video refresh request, wherein the video refresh request is generated based on the user’s dropdown operation on the current terminal interface, for indicating acquisition of the entrance presentation data and where the profile picture of a user broadcasting a live video are presented in different forms in the presentations bar based on predetermined rules ([0191-0197], [0200-0205], [0210-0216] and [0313-0314], not note non-limiting examples of UI for a user to request and enable to navigate UI elements, such as scroll bar to viewing live streams or broadcast, which includes pictures of live players, drop menus to initiate refresh of items or objects and various other enhancement navigational features to access images, frame, live broadcast, etc., including other items and sub-items associated with the desired selections; user(s), participant(s) or player(s) can be identify, including linking new followers during the broadcasting.      
Hence it would have been obvious to before the effective date of the filed invention to one of ordinary skill in the art to incorporate the teaching of DURY into the system of AMENTO as modified by HANEY to provide additional enhancement features to retrieve additional information associated with participants, objects, item or other information as desired.
AMENTO as modified by HANEY and DURY, appears silent as to where the follow page interface comprises a profile picture of the one of the users followed by the first user.
However, in the same field of endeavor, SAKAI discloses information sharing system which updates the display with faces of users currently followed by the one user and further discloses a profile picture of one of the users followed by the primary user (figs.22-33, [0091-0092], [0167-0171] and [0176-0183]), note continuously updates the display with faces of users, friends, etc., sharing the video within a predetermined time  
Hence it would have been obvious to before the effective date of the filed invention to one of ordinary skill in the art to incorporate the teaching of SAKAI into the system of AMENTO as modified by HANEY and DURY to provide additional information as to faces or pictures of users, friends, etc., sharing the video within a predetermined time.
                As to claim 7, the claimed “A video access method…” is composed of the same structural elements that were discussed with respect to claims 1-6. 

	As to claims 15, the claimed “A Server…” is composed of the same structural elements that were discussed with respect to claims 1-2 and 4-6.
	As to claims 17, the claimed “A computer-readable memory medium…according to claim 1” is composed of the same structural elements that were discussed with respect to claims 1-2 and 4-6.
	As to claims 18, the claimed “A computer-readable memory medium…of according to claim 7” is composed of the same structural elements that were discussed with respect to claims 1-2 and 4-6.

6.	Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMENTO et al (2018/0343488) in view of HANEY (2014/0148135) and further in view of DURY et al (2017/0006322) and further in view of SAKAI et al (2009/0133071) and further in view of ZIMMERMANN et al (2013/0330055).
	As to claim 8 and 16, AMENTO as modified by HANEY and DURY and SAKAI, disclose all the claim limitations as previously discussed with respect to claim 7 and 15 respectively, AMENTO discloses compiling a listing or UI that are available and can satisfy the request and selecting a backup MCN of the MCNs ([0077]) to provide requested services with signal is lost or other interruptions of services ([0005-0012] and [0075-0077]), BUT appear silent as to returning information of no need to present the video access entrance to the terminal if it is determined that no video-updated users exist in the followed users 
	However, in the same field of endeavor, ZIMMERMANN discloses apparatus, system for annotations of media files with sensor rich videos stream that correlates videos of MDs at various location where search query from a mobile device “MD” for metadata or contextual information associated with videos associated with other MDs are continuously processed and transmitted to the 
            Hence it would have been obvious to before the effective date of the filed invention to one of ordinary skill in the art to incorporate the teaching of ZIMMERMANN into the system of AMENTO as modified by HANEY and DURY and SAKAI to process other relevant videos within the proximity as desired to the requester, without using other MDs or UI associated with MDs or MDs outside specific areas or other vicinities of interest to process the requested video streams.  


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 



ANNAN Q. SHANG